242 Ga. 698 (1978)
251 S.E.2d 287
ROBINSON
v.
ROBINSON.
34239.
Supreme Court of Georgia.
Submitted November 15, 1978.
Decided December 5, 1978.
Hicks & Scroggins, John H. Hicks, Robert E. Brizendine, for appellant.
Murray Bahm, for appellee.
HALL, Justice.
The parties were divorced in 1969 and agreed in the divorce settlement, incorporated in the final judgment, that the former husband would pay for the children's higher education. The former husband has now been held in contempt because he refused to pay the educational expenses of his two daughters enrolled in Appalachian State University. He appeals. We affirm.
The father contends that the provision in the divorce decree for his payment of educational expenses is too vague to be enforceable. By agreement, appellant assumed the additional obligation of paying the expenses of educating his children after high school so long as the children are "academically qualified" and are "actively pursuing" their courses of study. Such an agreement is valid and enforceable. Norrell v. Norrell, 236 Ga. 797 (225 SE2d 305) (1976); McClain v. McClain, 235 Ga. 659 (221 SE2d 561) (1975). Valid "living expenses" and the costs of "room and board, tuition and books" for education beyond the high school level including "technical, business, college and/or postgraduate" education are ascertainable. Norrell v. Norrell, supra. See Clavin v. Clavin, 238 Ga 421 (233 SE2d 151) (1977).
Judgment affirmed. All the Justices concur.